  Case: 2:20-cv-04103-ALM-EPD Doc #: 4 Filed: 08/18/20 Page: 1 of 5 PAGEID #: 25




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


KEVIN L. HAMILTON, JR.,

               Plaintiff,

                                                  Case No. 2:20-cv-4103
                                                  Chief Judge Algenon L. Marbley
       v.                                         Chief Magistrate Judge Elizabeth P. Deavers


MELISSA K. RIGGINS.,

               Defendant.


             ORDER AND INITIAL SCREEN REPORT AND RECOMMENDATION

       Plaintiff, an Ohio resident who is proceeding without the assistance of counsel, brings

this action against Defendant Melissa K. Riggins. This matter is before the Court for

consideration of Plaintiff’s Motion for Leave to Proceed in forma pauperis, which is

GRANTED. (ECF No. 1.) All judicial officers who render services in this action shall do so as

if the costs had been prepaid. 28 U.S.C. § 1915(a). This matter is also before the Court for an

initial screen of Plaintiff’s Complaint as required by 28 U.S.C. § 1915(e)(2) to identify

cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or any portion of it,

which is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

Having performed the initial screen, for the reasons that follow, it is RECOMMENDED that the

Court DISMISS Plaintiff’s Complaint.
  Case: 2:20-cv-04103-ALM-EPD Doc #: 4 Filed: 08/18/20 Page: 2 of 5 PAGEID #: 26




                                                         I.
       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that--

                                               *         *    *

                 (B) the action or appeal--

                        (i) is frivolous or malicious;

                        (ii) fails to state a claim on which relief may be granted; or

                        (iii) seeks monetary relief against a defendant who is immune from
                        such relief.

28 U.S.C. § 1915(e)(2)(B); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

        To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule


       1
           Formerly 28 U.S.C. § 1915(d).

                                                         2
  Case: 2:20-cv-04103-ALM-EPD Doc #: 4 Filed: 08/18/20 Page: 3 of 5 PAGEID #: 27




8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se ain complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th

Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient

treatment, however, has limits; “‘courts should not have to guess at the nature of the claim

asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).




                                                       3
  Case: 2:20-cv-04103-ALM-EPD Doc #: 4 Filed: 08/18/20 Page: 4 of 5 PAGEID #: 28




                                                     II.

        The entirety of Plaintiff’s “Statement of Claim” in his Complaint provides as follows:

        Melissa K. Riggins is [responsible] for personal injury, breach of contract, attorney
        client relationship and discrimination on grounds of person of [origin]. Any help[]
        great with a court date. Thank you for your time.

(ECF No. 1-1 at 6.) In the relief section of his Complaint, Plaintiff indicates as follows:

        Would like a lawsuit amount ranging from
        $0-50,000
        $0-75,000
        $240,000 to $740,000

        Have done work with federal court lawsuit system thr[ough] google earth [search]
        engine.

        Would like court date.

(Id. at 7.)

        Plaintiff's Complaint provides insufficient factual content or context from which the

Court could reasonably infer that Defendant violated Plaintiff’s rights. Instead, Plaintiff’s

Complaint consists of nothing more than “unadorned, the-defendant-unlawfully-harmed-me

accusation[s].” Iqbal, 556 U.S. at 678. These “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” fail to satisfy the basic federal pleading requirements set forth in Rule 8(a). Id.

(quoting Twombly, 550 U.S. at 557). Thus, it is RECOMMENDED that Plaintiff’s Complaint

be DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) (ii).

                                   PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).


                                                     4
  Case: 2:20-cv-04103-ALM-EPD Doc #: 4 Filed: 08/18/20 Page: 5 of 5 PAGEID #: 29




Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.



Date: August 18, 2020                               /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       5
